722 N.W.2d 795 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Barry Leigh WHITTAKER, Defendant-Appellant.
Docket No. 128998. COA No. 254012.
Supreme Court of Michigan.
October 31, 2006.
By order of October 31, 2005, the application for leave to appeal the May 12, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Mileski (Docket No. 127457). On order of the Court, the case having been decided on September 15, 2006, 477 Mich. ___, 720 N.W.2d 752 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.